DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 7-18-2022 is acknowledged.
	Claims included in the prosecution are 37, 39, 42, 44-45, 47, 49, 54-56 and 58-60. 
	The following are the rejections.
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	 Claims are 37, 39, 42, 44-45, 47, 49, 54-56 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2013/192190) in combination with Aneja (7,368,129) and optionally in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773).
WO teaches liposomal compositions containing phospholipids and nematicides, herbicides and herbicides for application to plants. According to WO any type of plant, plant tissue or plant media can be treated with the liposomal compositions. The liposomes can be made use several phospholipids, lecithin, phosphatidyl glycerols, phosphatidyl inositols and phosphatidic acids. Specifically, the phosphatidylcholines taught included DPPC and DSPC. The liposomes contain the sterol, cholesterol. The mean liposomal particle size could be between 100 to 1,500 nm (Abstract, pages 4-14, 21 and Examples).
What is lacking in WO is the inclusion of a lipopolymer. Although WO’s liposomal compositions includes a sterol in the liposomes, WO does not specify that the sterol can be the plant based sterol.
Aneja teaches liposomal compositions which have agricultural and medicinal uses. According to Aneja a mixture of phospholipids could be used for the preparation of liposomes and either cholesterol or plant sterols such as sitosterol could be used in the liposomes. The liposomes can be of sizes between 100 to 1000 nm diameter and contain a lipopolymer. Further according to Aneja, the liposomes can be used for pest control and deliver other agricultural chemicals (Abstract, col. 1, lines 31 -43, col. 4, lines 55-63, col. 7, line 52 through col. 8, line 2, col. 10, line 58 through col. 11, line 7, col. 23, lines 20-50, col. 35, lines 10-13 and examples).
Kester while disclosing liposomal compositions teaches that lipopolymers such as PEG-lipids provide stealth properties to liposomes and stabilizer the liposomal bilayer (Abstract, col. 7, line 46 through col. 8, line 9 and claim 1).
Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against drug leakage (Abstract, 0033).
Wang while disclosing liposomal formulations teaches that sterols such as cholesterol provides rigidity to the liposomal membrane and stabilizes the liposomes (Abstract and 0204).
Heath teaches liposomal formulations for use in agriculture. According to Heath, the cholesterol amount can be varied in molar ratios in relation to phospholipid from 0.1:1 to 1:1 (Abstract, 0067 and 0118).
The use of a plant sterol such as sitosterol lipopolymer in the liposomes of Miline would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Aneja teaches that the liposomes used for agriculture for pest control could be formed used with a mixture of phospholipids and plant sterols. Sterols such as cholesterol are known in liposomal art to rigidify the liposomal membrane and thus stabilizing the liposomes as also taught by Wang. One of ordinary skill in the art would be motivated further to include a lipopolymer such as PEG-DSPE since Kester teaches that the lipopolymers stabilize the liposomal bilayer membrane.  In the absence of showing unexpected results, it is deemed obvious to vary the concentrations of sterol. The inclusion of a lipopolymer such as that containing PEG-phospholipid in claimed amounts would have been obvious to one of ordinary skill in the art since Aneja teaches such an inclusion in the liposomes used for agriculture, Kester teaches that lipopolymers such as PEG-lipids provide stealth properties to liposomes and stabilizer the liposomal bilayer and since Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against active agent leakage from the liposomes.
2.	  Claims are 37, 39, 42, 44-45, 47, 49, 54-56 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Miline (5,958,463) in combination with Aneja (7,368,129), and optionally in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773).
.	Miline teaches liposomally encapsulated herbicides and insecticides for agricultural use. The plant based lecithin which is a mixture of various phospholipids was taught by Miline for the formation of liposomes (Abstract, col. 4, lines 32-39, col. 13, lines 20-27, Table 1, Examples and claims).
	What is lacking in Miline is the inclusion of a lipopolymer and a sterol in the liposomes.
Aneja teaches liposomal compositions which have agricultural and medicinal uses. According to Aneja a mixture of phospholipids could be used for the preparation of liposomes and either cholesterol or plant sterols such as sitosterol could be used in the liposomes. The liposomes can be of sizes between 100 to 1000 nm diameter and contain a lipopolymer. Further according to Aneja, the liposomes can be used for pest control and deliver other agricultural chemicals (Abstract, col. 1, lines 31 -43, col. 4, lines 55-63, col. 7, line 52 through col. 8, line 2, col. 10, line 58 through col. 11, line 7, col. 23, lines 20-50, col. 35, lines 10-13 and examples).
Kester while disclosing liposomal compositions teaches that lipopolymers such as PEG-lipids provide stealth properties to liposomes and stabilize the liposomal bilayer (Abstract, col. 7, line 46 through col. 8, line 9 and claim 1).
Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against drug leakage (Abstract, 0033).
Wang while disclosing liposomal formulations teaches that sterols such as cholesterol provides rigidity to the liposomal membrane and stabilizes the liposomes (Abstract and 0204).
Heath teaches liposomal formulations for use in agriculture. According to Heath, the cholesterol amount can be varied in molar ratios in relation to phospholipid from 0.1:1 to 1:1 (Abstract, 0067 and 0118).
The use of a plant sterol such as sitosterol lipopolymer in the liposomes of Miline would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Aneja teaches that the liposomes used for agriculture for pest control could be formed used with a mixture of phospholipids and plant sterols. Sterols such as cholesterol are known in liposomal art to rigidify the liposomal membrane and thus stabilizing the liposomes as also taught by Wang. One of ordinary skill in the art would be motivated further to include a lipopolymer such as PEG-DSPE since Kester teaches that the lipopolymers stabilize the liposomal bilayer membrane.  In the absence of showing unexpected results, it is deemed obvious to vary the concentrations of sterol. The inclusion of a lipopolymer such as that containing PEG-phospholipid in claimed amounts would have been obvious to one of ordinary skill in the art since Aneja teaches such an inclusion in the liposomes used for agriculture, Kester teaches that lipopolymers such as PEG-lipids provide stealth properties to liposomes and stabilizer the liposomal bilayer and since Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against active agent leakage from the liposomes.
3.	  Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over 1) (WO 2013/192190) in combination with Aneja (7,368,129) in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773); OR 2) Miline (5,958,463) in combination with Aneja (7,368,129), and optionally in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773) both as set forth above, further in view of CN 102484991 or Chapagain (Agricultural and Food Chemistry, 2006).
	The teachings of Miline, Aneja, Kester, Kisak, Wang and Heath have been discussed above.
	What is lacking in these references, is the inclusion of a saponin.
	CN teaches a farm pesticide composition containing saponin and ivermectin. According to CN the combination of ivermectin and saponin gives a synergistic pesticidal effect. The weight ratio of ivermectin to saponin is from 1:0.01 to 1:100 (Abstract and entire English translation).
	Chapagain teaches that phyto-saponins are natural adjuvants for the delivery of agro materials through plant cuticle membranes (Abstract).
	To include a saponin in the liposomes would have been obvious to one of ordinary skill in the art since CN teaches that saponin is pesticidal and could be used on plants. One of ordinary skill in the art would be motivated to include phyto-saponins since they are natural adjuvants for the delivery of agro materials as taught by Chapagain.
It would have been obvious to use saponin in the liposomes of Miline since CN teaches that saponin is pesticidal and could be used on plants and Chapagain teaches that phyto-saponins are natural adjuvants for the delivery of agro materials (instant claim 58) and not combinable. According to Dr.Schroeder,  while Aneja requires using specific lipid flanked PEG amphiphiles instead of u..
Applicant’s arguments and the declaration by Prof. Avi Schroeder have been fully considered, but are not found to be persuasive. First of all, it should be pointed out that the declaration is based on Dr. Schroeder’s personal interpretation of applied prior art’s teachings without experimental comparison of instant invention with prior art. Dr Schroeder argues that the cited references are belonging to different fields and/or provide completely different (and even contradictory) solutions and are thus non-combinable. Dr. Schroeder argues “for Example, while Aneja requires using specific lipid flanked PEG amphiphiles instead of the existing-PEG-lipids and mentions an optional use of sterol, Kisak in contrast, guides a skilled artisan using liposomes solely composed of PEG-lipids and phospholipids and avoid using cholesterol.
The Examiner disagrees. First of all, it should be pointed out that all the references used teach that liposomes have uses in agriculture and in medicine and suggest the use of PEG-lipids and cholesterol. Secondly, instant claim 37 recites “lipopolymer comprises a lipid modified with polyethylene glycol” without specifying what that PEG-lipid is. Aneja on col. 7, lines 25-28 teaches “In certain embodiments, the hydrophilic compound of the amphiphile will be a polyethylene glycol (PEG) and on columns 17 and 18 teaches what the lipids are to which PEG can be attached and Kisak teaches PEG-DSPE. The references also teach that PEG-lipids provide stability for liposomes against encapsulated drug leakage and this stability will be the same for liposomes whether the liposomes are used for agriculture or for medical purposes. The references also teach that sterols provide rigidity of the liposomal membrane and this property will remain the same irrespective of the use of liposomes for medical purposes or agriculture. Therefore, Dr. Schroeder’s arguments regarding the physiological differences between a plant and a human organism are not persuasive.
Dr. Schroder is highly ambivalent with respect to the particles sizes of liposome and silent with respect to plant penetration/distribution and lack of teachings of PEG-lipids and unexpected results as shown in examples are not persuasive since no experimental comparisons were made to show those unexpected results. Similarly, no experimental comparisons were made with Miline’s liposomes which are used for agriculture.
The rejections therefore, are maintained.





US 2005/0272677 which teaches the use of 20 mol % of cholesterol in liposomes used for agriculture was already cited as interest in the previous action (0002 and 0513).
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612